Exhibit 10.17

Employment Agreement

This Employment Agreement dated as of April 1, 2010 (the “Agreement”), is made
by and between Skilled Healthcare, LLC, a Delaware limited liability company
(together with its Parent and any successor thereto, the “Company”) and Matthew
Moore (the “Executive”).

RECITALS

 

A. It is the desire of the Company to assure itself of the continued services of
the Executive by entering into this Agreement.

 

B. The Executive and the Company mutually desire that Executive provide services
to the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1. Employment.

 

  (a) General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.

 

  (b) Employment Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on April 1, 2010, (the
“Effective Date”) and ending on (and including) the first anniversary thereof,
unless earlier terminated as provided in Section 3. The employment term
hereunder shall automatically be extended for successive one-year periods
(“Extension Terms” and, collectively with the Initial Term, the “Term”) unless
either party gives written notice of non-extension to the other no later than
sixty (60) days prior to the expiration of the then-applicable Term and subject
to earlier termination as provided in Section 3.

 

  (c)

Position and Duties. The Executive shall serve as Executive Vice President of
Inpatient Services with such customary responsibilities, duties and authority as
may from time to time be assigned to the Executive by the Chief Operating
Officer of the Company, the Chief Executive Officer of the Company, the Board of
Directors of the Company or by the Board of Directors of Parent (the “Board”).
The Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company (which may include service to the Company,
its parent, Skilled Healthcare Group, Inc. (the “Parent”), and their respective
direct and indirect subsidiaries). The Executive agrees to observe and comply
with the rules and policies of the Company as adopted by or under the authority
of the Board from time to time. During the Term, it shall not be a violation of
this Agreement for the Executive to serve on industry trade, civic or charitable
boards or committees and manage his personal investments and affairs, as long as
such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities as an employee of the Company. During
his employment and following



--------------------------------------------------------------------------------

 

termination of his employment with the Company, the Executive agrees not to
disparage the Company, any of its products or practices, or any of its
directors, officers, agents, representatives, stockholders or affiliates, either
orally or in writing.

 

  (d) Location. The Executive acknowledges that the Company’s principal
executive offices are currently located at Foothill Ranch, California. The
Executive shall operate principally out of such executive offices, as they may
be moved from time to time within 40 miles of their current location in Foothill
Ranch, California. The Company expects, and the Executive agrees, that the
Executive shall relocate from Spring Hill, Kansas to Southern California as soon
as reasonably practicable following the Effective Date. In addition, the
Executive agrees that he shall be required to travel from time to time in order
to fulfill his duties to the Company.

 

2. Compensation and Related Matters.

 

  (a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $300,000 per annum (the “Annual Base Salary”), which shall
be paid in accordance with the customary payroll practices of the Company. The
Annual Base Salary will be reviewed from time to time in accordance with the
established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

 

  (b) Annual Bonus. During the Term, the Executive will be eligible to
participate in an annual performance-based bonus plan that provides an
opportunity of 50% of the Executive’s pro-rata Annual Base Salary on terms
established by the Compensation Committee of the Board and substantially the
same as the bonus plan adopted by the Board for other senior officers of the
Company. A copy of Executive’s current Executive Bonus Program is attached
hereto as Exhibit A.

 

  (c) Relocation Bonus. In connection with Executive’s relocation from Spring
Hill, Kansas to Southern California, the Company agrees to pay Executive a
one-time lump sum cash payment in the amount of $150,000 (the “Relocation
Bonus”) payable by the Company to Executive concurrent with the close of escrow
on the purchase by Executive of a residence located reasonably near the
Company’s Foothill Ranch, California offices. The Relocation Bonus shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law. In the event Executive’s employment with the Company terminates
as a result of a termination by the Company for Cause (pursuant to
Section 3(a)(iii)) or resignation by the Executive (pursuant to Section 3(a)(v))
at any time during the first four years of the Term, the Executive shall be
required to return a portion of the Relocation Bonus equal to the net after-tax
amount of the Relocation Bonus (after application of all refunds and credits as
a result of such repayment) multiplied by the difference of one minus a
fraction, the numerator of which is the number of completed months since the
Effective Date and the denominator of which is 48. Such amount shall be returned
to the Company no later than thirty (30) days following the Date of Termination.

 

PAGE 2 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

  (d) Relocation Compensation. The Company shall reimburse Executive for
reasonable relocation expenses actually incurred by Executive prior to
Executive’s relocation, including (i) reasonable travel costs for Executive and
his spouse between the Executive’s current residence and the Company’s Foothill
Ranch, California offices for the primary purpose of relocation; (ii) reasonable
hotel and/or temporary housing costs for the Executive’s use when he is in
California for a period not to exceed three (3) months from the Effective Date;
and (iii) reasonable costs for the movement of personal effects and household
goods, all as mutually agreed to by the Executive and the Company. The Company
shall gross up for tax purposes any deemed income arising pursuant to the
payment or benefits provided under this Section 2(d), so that the economic
benefit is the same to the Executive as if such payment or benefits were
provided on a non-taxable basis to the Executive. All amounts payable under this
Section 2(d) shall be subject to the Executive’s delivery to the Company of
appropriate documentation.

 

  (e) Equity Plan. During the Term, and subject to Board approval, the Executive
shall be entitled to participate in the 2007 Equity Award Plan (the “Equity
Plan”) of Parent pursuant to which, on the date the Board selects as the grant
date (the “Grant Date”), the Executive shall receive (i) stock options valued at
$50,000 on the Grant Date, vesting as to 25% on each of the first four
anniversaries of the Grant Date, but only to the extent the Executive remains
continuously employed by the Company through the applicable vesting date; and
(ii) performance-vested restricted stock in amounts valued at $20,450 on the
Grant Date, with vesting to occur over four years subject to the performance
standards and only to the extent the Executive remains continuously employed by
the Company through the applicable vesting date. Any awards made to Executive
under the Equity Plan shall be subject to approval by the Compensation Committee
of the Board and shall be granted in accordance with the Company’s equity
granting practices applicable to similarly situated employees within the
Company, based on responsibilities, authority and title, and subject to
adjustment for Executive’s personal performance.

 

  (f) Benefits. During the Term, the Executive shall be entitled to participate
in group medical insurance, and other standard benefits provided by the Company,
as may be amended from time to time, which are applicable to other senior
officers of the Company.

 

  (g) Paid Time Off. During the Term, the Executive shall not participate in any
Company sponsored vacation plan; however the Executive will be expected to work
a minimum of 48 weeks per calendar year, which will allow four weeks off with
pay. The minimum work threshold is tied to the calendar year and no rollover is
permitted from one year to the next. Any paid time off shall be taken at the
reasonable and mutual convenience of the Company and the Executive.

 

  (h) Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.

 

PAGE 3 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

  (i) Key Person Insurance. At any time during the Term, the Company shall have
the right to insure the life of the Executive for the Company’s sole benefit.
The Company shall have the right to determine the amount of insurance and the
type of policy. The Executive shall cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier. The Executive shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

 

3. Termination.

The Term and the Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

 

  (a) Circumstances.

 

  (i) Death. The Term and the Executive’s employment hereunder shall terminate
upon his death.

 

  (ii) Disability. If the Executive has incurred a Disability, the Company may
terminate the Term and the Executive’s employment hereunder.

 

  (iii) Termination for Cause. The Company may terminate the Term and the
Executive’s employment hereunder for Cause.

 

  (iv) Termination without Cause. The Company may terminate the Term and the
Executive’s employment hereunder without Cause.

 

  (v) Resignation by the Executive. The Executive may resign his employment and
terminate the Term for any reason.

 

  (vi) Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).

 

  (vii) Non-extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 1(b).

 

  (b) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party indicating the specific termination provision in this Agreement
relied upon, and specifying a Date of Termination which, if submitted by the
Executive, shall be at least two weeks following the date of such notice (a
“Notice of Termination”). A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date the Executive receives the Notice
of Termination, or any date thereafter elected by the Company in its sole
discretion.

 

  (c)

Company obligations upon termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Annual Base Salary through the Date of

 

PAGE 4 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

Termination not theretofore paid, any expenses owed to the Executive under
Section 2(h), and except as otherwise provided herein, any amount accrued and
arising from the Executive’s participation in, or benefits accrued under any
employee benefit plans, programs or arrangements under Section 2(f), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, and such other or additional
benefits as may be, or become, due to him under the applicable terms of
applicable plans, programs, agreements, corporate governance documents and other
arrangements of the Company and its parent and subsidiaries (collectively, the
“Company Arrangements”).

 

4. Severance Payments.

 

  (a)

Termination for Cause, Resignation by the Executive, Non-extension of Term by
the Executive or the Company, death or Disability. If the Executive’s employment
is terminated pursuant to Section 3(a)(iii) for Cause, pursuant to
Section 3(a)(v) for Resignation by the Executive, or pursuant to
Section 3(a)(vii) due to non-extension of the Term by the Executive, the
Executive shall not be entitled to any severance payment or benefits. If the
Executive’s employment is terminated pursuant to Section 3(a)(i) as a result of
Executive’s death or pursuant to Section 3(a)(ii) as a result of the Executive’s
Disability, the Company shall, subject to the Executive signing and not
revoking, within sixty (60) days following delivery to Executive, a separation
and release agreement in the form attached hereto as Exhibit B, (i) pay to the
Executive an amount equal to the product of (x) the bonus that the Executive
would have earned during the calendar year in which the Date of Termination
occurs, if any, and (y) a fraction, the numerator of which is the number of days
that elapsed in such calendar year through the Date of Termination and the
denominator of which is 365, payable when bonuses would have otherwise been
payable had the Executive’s employment not terminated and (ii) in the case of
termination pursuant to Section 3(a)(ii) as a result of the Executive’s
Disability, pay to the Executive an amount equal to the excess, if any, of
(x) the amount that would have been payable to the Executive pursuant to
Section 4(b)(i) if the Executive had been terminated by the Company without
Cause pursuant to Section 3(a)(iv) over (y) the present value of the benefits to
be received by the Executive (or his beneficiaries) under any disability plan
sponsored by the Company or its affiliates (for purposes of this clause (ii) the
amounts in (x) and (y) shall be determined by the Company on an after-tax basis
to the extent that their receipt by the Executive (or his beneficiaries) would
be subject to tax and on actuarial assumptions satisfactory to the Company). If
the Executive’s employment is terminated pursuant to Section 3(a)(vi) due to
non-extension of the Term by the Company, the Company shall, subject to the
Executive signing and not revoking, within sixty (60) days following delivery to
Executive, a separation and release agreement in the form attached hereto at
Exhibit B, (i) pay to the Executive an amount equal to the product of (x) the
bonus that the Executive would have earned during the calendar year in which the
Date of Termination occurs, if any, and (y) a fraction, the numerator of which
is the number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated and
(ii) pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his

 

PAGE 5 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

employment hereunder for a period of twelve (12) months following the Date of
Termination.

 

  (b) Termination without Cause. If the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 3(a)(iv) the Company
shall, subject to the Executive signing and not revoking, within sixty (60) days
following delivery to Executive, a separation and release agreement in the form
attached hereto as Exhibit B:

 

  (i) pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of twelve (12) months
following the Date of Termination;

 

  (ii) pay to the Executive an amount equal to the product of (x) the bonus that
the Executive would have earned during the calendar year in which the Date of
Termination occurs, if any, and (y) a fraction, the numerator of which is the
number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated; and

 

  (iii) cover the premium costs for medical benefits under COBRA for the
Executive and, where applicable, his spouse and dependents, life insurance and
disability insurance (all as in effect immediately prior to the Date of
Termination) for a period of twelve (12) months following the Date of
Termination.

 

  (c) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.

 

  (d) 409A. Notwithstanding anything to the contrary in this Section 4, no
payments in this Section 4 will be paid during the six-month period following
the Executive’s termination of employment unless the Company determines, in its
good faith judgment, that paying such amounts at the time or times indicated in
this section would not cause the Executive to incur an additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (in
which case such amounts shall be paid at the time or times indicated in this
section). If the payment of any amounts are delayed as a result of the previous
sentence, on the first day following the end of the six-month period, the
Company will pay the Executive a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to the Executive under this
Section 4. Thereafter, payments will resume in accordance with this section.

 

5. Competition.

 

  (a)

The Executive shall not, at any time during the Term or during the one-year
period following the Date of Termination, directly or indirectly engage in, have
any equity interest in, or manage or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages

 

PAGE 6 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

in any business (x) which competes with any business of the Company anywhere in
the States of California, Iowa, Kansas, Missouri, Nevada, New Mexico or Texas,
(y) which competes with any business of the Company in any State in which the
Company operated a facility at any time (whether before or after the date of
this Agreement) that the Executive was employed by the Company or (z) which
derives $500,000,000 or more in annual consolidated revenues from the operation
of skilled nursing facilities in the United States; provided, however, that the
Executive shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than
five percent (5%) of the outstanding interest in such business.

 

  (b) The Executive shall not at any time during the Term or during the two-year
period following the Date of Termination, directly or indirectly, recruit or
otherwise solicit or induce or encourage any employee, contractor, customer or
supplier of the Company (i) to terminate its employment or arrangement with the
Company, (ii) to otherwise change its relationship with the Company or (iii) to
establish any relationship with the Executive or any other person, firm,
corporation or other entity for any business purpose competitive with the
business of the Company. Executive agrees that if Executive, individually or as
a consultant to, or as an employee, officer, director, stockholder, partner or
other owner or participant in any business entity other than the Company, is
directly involved in the hiring or employing of any person who is or was
employed by, a consultant to or associated with the Company within a one-year
period prior to the new employment or hiring of such person, then for each such
person, Executive shall pay to the Company a lump sum equal to six (6) months of
that person’s most recent salary from the Company, payable on the first date of
that person’s new employment or hiring, whichever is first, plus the Company’s
reasonable attorneys’ fees incurred in enforcement of this Section 5(b). The
foregoing shall not be construed to limit or modify in any way Executive’s
non-solicitation covenants contained herein.

 

  (c) In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

  (d) As used in this Section 5, the term “Company” shall include Parent, the
Company and their respective direct or indirect subsidiaries and wholly owned
companies.

 

6. Nondisclosure of Proprietary Information.

 

  (a)

Except in connection with the faithful performance of the Executive’s duties
hereunder or pursuant to Section 6(c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company (including, without

 

PAGE 7 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

limitation, intellectual property in the form of patents, trademarks and
copyrights and applications therefor, ideas, inventions, works, discoveries,
improvements, information, documents, formulae, practices, processes, methods,
developments, source code, modifications, technology, techniques, data,
programs, other know-how or materials, owned, developed or possessed by the
Company, whether in tangible or intangible form, information with respect to the
Company’s operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
prospects and compensation paid to employees or other terms of employment), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets. The parties hereby
stipulate and agree that as between them the foregoing matters are important,
material and confidential proprietary information and trade secrets and affect
the successful conduct of the businesses of the Company (and any successor or
assignee of the Company). Confidential Information shall not include any
information which has entered the public domain through no fault of the
Executive.

 

  (b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process.

 

  (d) As used in this Section 6 and Section 7, the term “Company” shall include
the Company and its direct or indirect parents, if any, and subsidiaries.

 

  (e) Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to his attorney or tax adviser on a confidential basis for the purpose
of securing legal or tax advice, (iii) disclosing the post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.

 

7. Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, either alone or with others and

 

PAGE 8 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company. The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s expense, in
obtaining, defending and enforcing the Company’s rights therein. The Executive
hereby appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

8. Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and temporary, preliminary and permanent
injunctive relief.

 

9. Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable. None of the Executive’s rights or obligations may
be assigned or transferred by the Executive, other than the Executive’s rights
to payments hereunder, which may be transferred only by will or operation of
law. Notwithstanding the foregoing, the Executive shall be entitled, to the
extent permitted under applicable law and applicable Company Arrangements, to
select and change a beneficiary or beneficiaries to receive compensation
hereunder following his death by giving written notice thereof to the Company.

 

10. Certain Definitions.

 

  (a) Cause. The Company shall have “Cause” to terminate the Term and the
Executive’s employment hereunder upon:

 

  (i) the Executive’s failure to perform substantially his duties as an employee
of the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness), which is not cured within fifteen
(15) days after a written demand for performance is given to the Executive by
the Board specifying in reasonable detail the manner in which the Executive has
failed to perform substantially his duties as an employee of the Company;

 

  (ii)

the Executive’s failure to carry out, or comply with, in any material respect
any lawful and reasonable directive of the Board consistent with the terms of
this Agreement that, if capable of cure, is not cured

 

PAGE 9 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

by the Executive within fifteen (15) days after written notice given to the
Executive describing such failure in reasonable detail;

 

  (iii) the Executive’s commission of any material workplace misconduct or
willful failure to comply with the Company’s general policies and procedures as
they may exist from time to time;

 

  (iv) the Executive’s conviction, plea of no contest, plea of nolo contendere,
or imposition of unadjudicated probation for any felony or, to the extent
involving fraud, dishonesty, theft, embezzlement or moral turpitude, any other
crime;

 

  (v) the Executive’s violation of a material regulatory requirement relating to
the business of the Company and its subsidiaries that, in the good faith
judgment of the Board, is injurious to the Company in any material respect;

 

  (vi) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement;

 

  (vii) the Executive’s breach of this Agreement in any material respect that,
if capable of cure, is not cured by the Executive within fifteen (15) days after
written notice given to the Executive describing such breach in reasonable
detail;

 

  (viii) the Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty with respect to the Company or any of its affiliates; or

 

  (ix) the Executive’s failure to maintain in good standing professional
certifications and/or credentials expected for Executive’s position and the
performance of his duties, and the failure to satisfy other employment
screening/clearance requirements (e.g. OIG clearance).

 

  (b) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) –
(v) either the date indicated in the Notice of Termination or the date specified
by the Company pursuant to Section 3(b), whichever is earlier; (iii) if the
Executive’s employment is terminated pursuant to Section 3(a)(vi) or
Section 3(a)(vii), the expiration of the then-applicable Term.

 

  (c)

Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees in
which the Executive participates, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to

 

PAGE 10 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

 

make disability determinations under the long-term disability plan. At any time
the Company does not sponsor a long-term disability plan for its employees in
which the Executive participates, Disability shall mean the Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six (6) months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive’s Disability.

 

11. Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Delaware, without reference to the principles
of conflicts of law, and where applicable, the federal laws of the United
States.

 

12. Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13. Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, or any nationally recognized overnight courier
service with signature certification of receipt, as follows:

 

  (a) If to the Company:

Skilled Healthcare, LLC

27442 Portola Parkway

Suite 200

Foothill Ranch, California 92610

Attn: President and COO / Jose Lynch

with copies to:

Skilled Healthcare, LLC

27442 Portola Parkway

Suite 200

Foothill Ranch, California 92610

Attn: General Counsel/Roland Rapp

 

PAGE 11 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

  (b) If to the Executive:

Matthew Moore

30033 Maple Lane

Spring Hill, KS 66083

or at any other address as any party shall have specified by notice in writing
to the other party.

 

14. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

15. Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.

 

16. Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.

 

17. No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

18. Construction.

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect

 

PAGE 12 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

construction or interpretation. Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary. Also, unless the context clearly indicates to
the contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.

 

19. Arbitration.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of the Executive’s employment by the Company, including, but not limited to, any
state or federal statutory claims, shall be submitted to arbitration in Los
Angeles County, California, before a sole neutral arbitrator (the “Arbitrator”),
mutually selected and agreeable to both parties and selected from Judicial
Arbitration and Mediation Services, Inc., Los Angeles County, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the Arbitrator, such
Arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure Sections 1280 et seq. as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief (including,
but not limited to, temporary restraining orders and preliminary injunctions)
may, but need not, be sought by either party to this Amended Agreement in any
court of competent jurisdiction while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator; no bond or other
security shall be required in connection therewith. Final resolution of any
dispute through arbitration may include any remedy or relief that the Arbitrator
deems just and equitable, including any and all remedies provided by applicable
state or federal statutes. At the conclusion of the arbitration, the Arbitrator
shall issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based. Any award or
relief granted by the Arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction. The
parties acknowledge and agree that they are hereby waiving any rights to trial
by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Amended Agreement or the services rendered
hereunder. The parties agree that the Company shall be responsible for payment
of the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The Executive and the Company further agree that in any proceeding to enforce
the terms of this Amended Agreement, the prevailing party shall be entitled to
its or his reasonable attorneys’ fees and costs (other than forum costs
associated with the arbitration) incurred by it or him in connection with
resolution of the dispute up to a maximum of $50,000 in addition to any other
relief granted.

 

20. Enforcement.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or

 

PAGE 13 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

21. Withholding.

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

22. Indemnification.

The Company agrees that (a) if the Executive is made a party, or is threatened
to be made a party, to any threatened or actual action, suit or proceeding
whether civil, criminal, administrative, investigative, appellate or other (a
“Proceeding”) by reason of the fact that he is or was a director, officer,
employee, agent, manager, consultant or representative of the Company or (b) if
any claim, demand, request, investigation, controversy, threat, discovery
request or request for testimony or information (a “Claim”) is made, or
threatened to be made, that arises out of or relates to the Executive’s service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless by the Company to the fullest extent permitted by
the laws of the state of incorporation of the Company, against any and all
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee, agent,
manager, consultant or representative of the Company and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company may
assume the defense of any Proceeding or Claim with counsel selected by the
Company and reasonably satisfactory to the Executive and, if it does so, the
Executive shall not be entitled to be reimbursed for any separate counsel he may
retain in connection with such Proceeding or Claim.

Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification that the Executive has satisfied any applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met any
applicable standard of conduct, shall create a presumption that the Executive
has not met an applicable standard of conduct.

During the Term and for a period of time thereafter determined as provided
below, the Company shall keep in place a directors and officers’ liability
insurance policy (or policies) providing coverage, or such coverage may be
provided under a policy that provides coverage to Onex Corporation or Onex
Partners LP and their affiliates, to the Executive if and to the extent that the
Company provides such coverage to its directors and such coverage (or other
directors and officers liability insurance coverage) shall continue after the
termination of the Term if and for the period of time that such coverage is
extended to the Company’s former director, other than former directors who are
employees of Onex Corporation, Onex Partners LP or their affiliates.

 

PAGE 14 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

23. Cooperation in Litigation.

The Executive promises and agrees that, following the date his employment by the
Company terminates, he will reasonably cooperate with the Company in any
litigation in which the Company is a party or otherwise involved which arises
out of events occurring prior to the termination of his employment, including
but not limited to, serving as a consultant (at a reasonable hourly rate) or
witness and producing documents and information relevant to the case or helpful
to the Company.

 

24. Executive Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

SKILLED HEALTHCARE, LLC.

By:   /s/ Jose C. Lynch   Name:   Jose C. Lynch   Title:   President and Chief
Operating Officer

 

EXECUTIVE

By:   /s/ Matthew Moore   Matthew Moore

 

PAGE 15 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

Exhibit A

2010 Executive Bonus Structure

 

 

 

PAGE 16 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

Exhibit B

Form Separation and Release Agreement

 

 

 

PAGE 17 OF 17

EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

First Amendment to Employment Agreement

This First Amendment to Employment Agreement dated as of November 5, 2010 (the
“First Amendment”), is made by and between Skilled Healthcare, LLC, a Delaware
limited liability company (together with its Parent and any successor thereto,
the “Company”) and Matthew Moore (the “Executive”).

RECITALS

A.     Whereas, the Company and the Executive (collectively, the “Parties”)
entered into that certain Employment Agreement dated as of April 1, 2010 (the
“Employment Agreement”); and

B.     Whereas, the Parties desire to amend the Employment Agreement on the
terms and conditions set forth in this First Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the Parties agreeing to amend their
obligations in the Employment Agreement, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree to
keep, perform and fulfill the promises, conditions and agreements contained
herein and in the Employment Agreement.

1.     Amendment to Section 2(c). Section 2(c) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following Section 2(c):

Relocation Bonuses. In connection with Executive’s relocation from Spring Hill,
Kansas to Southern California, the Company agrees to pay Executive a one-time
lump sum cash payment in the amount of $150,000. The Relocation Bonus shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law. In addition to the Relocation Bonus, the Company agrees to pay
Executive a one-time lump sum cash payment in the amount of $60,000 (the
“Additional Relocation Bonus” and together with the Relocation Bonus, the
“Relocation Bonuses”). The Additional Relocation Bonus shall be grossed up for
tax purposes such that any deemed income arising pursuant to the payment of the
Additional Relocation Bonus shall be as if the payment were provided to
Executive on a non-taxable basis. The Relocation Bonuses shall be payable by the
Company to Executive concurrent with the close of escrow on the purchase by
Executive of a residence located reasonably near the Company’s Foothill Ranch,
California offices. In the event Executive’s employment with the Company
terminates as a result of a termination by the Company for Cause (pursuant to
Section 3(a)(iii)) or resignation by the Executive (pursuant to Section 3(a)(v))
at any time during the first four years of the Term, the Executive shall be
required to return a portion of the Relocation Bonuses equal to the net
after-tax amount of the Relocation Bonuses (after application of all refunds and
credits as a result of such repayment) multiplied by the difference of one minus
a fraction, the numerator of which is the number of completed months since the
Effective Date and the denominator of which is 48. Such amount shall be returned
to the Company no later than thirty (30) days following the Date of Termination.

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT – MATTHEW MOORE



--------------------------------------------------------------------------------

2.     Full Force and Effect. Except as set forth in this First Amendment, all
other terms and conditions of the Employment Agreement shall remain unchanged
and in full force and effect.

3.     Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment on the date
and year first above written.

 

SKILLED HEALTHCARE, LLC.

By:   /s/ Jose C. Lynch   Name:   Jose C. Lynch   Title:   President and Chief
Operating Officer

 

EXECUTIVE

By:   /s/ Matthew Moore   Matthew Moore

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT – MATTHEW MOORE